Exhibit 10.11

LOGO [g89261logo1.jpg]

                                         ,             

[Name]

[Street]

[City, State]

Dear [Name]:

As a key employee of Lumber Liquidators, Inc. (the “Company”), you have been
designated to receive restricted shares of Company common stock, par value $.001
per share (“Stock”), subject to the service-based vesting restrictions and other
terms set forth in this Award Agreement and in the Lumber Liquidators, Inc. 2007
Equity Compensation Plan (the “Plan”).

The grant of these restricted shares of Stock is made pursuant to the Plan. The
Plan is administered by the Compensation Committee (the “Committee”) appointed
by the Company’s Board of Directors (the “Board”). The terms of the Plan are
incorporated into this Award Agreement and in the case of any conflict between
the Plan and this Award Agreement, the terms of the Plan shall control. A copy
of the Plan is attached to this Award Agreement.

1. Grant. In consideration of your agreements contained in this Award Agreement,
you are hereby granted                      shares of Company Stock (the
“Restricted Stock”) as of                      (the “Grant Date”). The
Restricted Stock is subject to service-based restrictions as set forth in
Section 2 below. Until the service-based vesting restrictions have lapsed, the
Restricted Stock is forfeitable and nontransferable.

2. Service-Based Vesting Restriction.

(a) The shares of Restricted Stock shall vest, and shall no longer be subject to
restriction upon continued employment with the Company through the following
Vesting Dates:

 

Vesting Date   Number of Shares      



--------------------------------------------------------------------------------

(b) The shares granted hereunder shall 100% vest upon a Change in Control of the
Company (as defined in the Plan).

(c) Notwithstanding the foregoing, you must be employed by the Company (or any
Subsidiary) on the relevant date for any Restricted Stock to vest. If your
employment with the Company (or any Subsidiary) terminates for any reason, any
rights you may have under this Award Agreement with regard to unvested
Restricted Stock shall be null and void.

3. Dividends. During the period beginning with the Grant Date and ending with
the Vesting Date or the earlier forfeiture of your Restricted Stock,
(i) dividends or other distributions paid in shares of Stock shall be subject to
the same restrictions as set forth in Section 2 above, and (ii) dividends paid
or other distributions paid in cash shall be paid at the same time as such
dividends are paid by the Company with respect to authorized and issued shares
held by its other shareholders of record.

4. Forfeiture of Restricted Stock. To facilitate the cancellation of any
Restricted Stock pursuant to Section 2 above, you hereby appoint the Corporate
Secretary of the Company as your attorney in fact, with full power of
substitution, and authorize him or her, upon the occurrence of a forfeiture
pursuant to Section 2 above, to notify the Company’s registrar and transfer
agent of the forfeiture of such shares and to deliver to the registrar and
transfer agent the certificate representing such shares together with
instructions to cancel the shares forfeited. The registrar and transfer agent
shall be entitled to rely upon any notices and instructions delivered by your
attorney in fact concerning a forfeiture under the terms of this Award
Agreement.

5. Custody of Certificates. At the option of Company, custody of stock
certificates evidencing Restricted Stock shall be retained by the Company or
held in uncertificated form. The Company shall deliver to you one or more stock
certificates free of all restrictions evidencing your Restricted Stock if and
when they become fully vested under the terms of this Award Agreement.

6. Rights as a Shareholder. Subject to the provisions of this Award Agreement,
you generally will have all of the rights of a holder of Company Stock with
respect to all of the Restricted Stock awarded to you under this Award Agreement
from and after the Grant Date until the shares either vest or are forfeited,
including the right to vote such shares and to receive dividends paid thereon in
accordance with the provisions of Section 3.

7. Transfer Restrictions. You may not sell, assign, transfer, pledge,
hypothecate or encumber the Restricted Stock awarded to you under this Award
Agreement prior to the time such Restricted Stock become fully vested in
accordance with this Award Agreement.

8. Fractional Shares. A fractional share of Company Stock will not be issued and
any fractional shares will be disregarded. In performing the calculations
required by Section 2 above, all fractional shares will be rounded to the
nearest whole share.

9. Adjustments. If the number of outstanding shares of Company Stock is
increased or decreased as a result of a stock dividend, stock split or
combination of shares,

 

2



--------------------------------------------------------------------------------

recapitalization, merger in which Company is the surviving corporation, or other
change in the Company’s capitalization without the receipt of consideration by
Company, the number and kind of your unvested Restricted Stock shall be
proportionately adjusted by the Committee, whose determination shall be binding.

10. Notices. Any notice to be given under the terms of this Award Agreement
shall be addressed to the Corporate Secretary at Lumber Liquidators, Inc., 3000
John Deere Road, Toano, VA 23168. Any notice to be given to you shall be given
to you and shall be addressed to you at your last known address at the time
notice is sent. Notices shall be deemed to have been duly given if mailed first
class, postage prepaid, addressed as above.

11. Applicable Withholding Taxes. No stock certificates evidencing Restricted
Stock shall be delivered to you until you have paid to the Company the amount
that must be withheld under federal, state and local income and employment tax
laws (the “Applicable Withholding Taxes”) or you and the Company have made
satisfactory arrangements for the payment of such taxes. As an alternative to
making a cash payment to satisfy the Applicable Withholding Taxes, you may elect
to (i) deliver shares of Company Stock which you already own (valued at their
Fair Market Value) in whole or partial satisfaction of such taxes or (ii) have
the Company retain that number of shares of Restricted Stock (valued at their
Fair Market Value) that would satisfy the Applicable Withholding Taxes.

12. Applicable Securities Laws. Company may delay delivery of the stock
certificates evidencing shares of Restricted Stock until (i) the admission of
such shares to listing on any stock exchange on which the Company Stock may then
be listed, (ii) receipt of any required representation by you or completion of
any registration or other qualification of such shares under any state or
federal law or regulation that Company’s counsel shall determine as necessary or
advisable, and (iii) receipt by Company of advice by counsel that all applicable
legal requirements have been complied with. Additionally, you may be required to
execute a customary written indication of your investment intent and such other
agreements the Company deems necessary or appropriate to comply with applicable
securities laws.

13. Acceptance of Restricted Stock. By signing below, you indicate your
acceptance of this Restricted Stock and your agreement to the terms and
conditions set forth in this Award Agreement agreement, which, together with the
terms of the Plan, shall become Company’s Restricted Stock Award Agreement with
you. You acknowledge receipt of a copy of the Plan and agree to all of the terms
and conditions of the Plan, as it may be amended from time to time. Unless
Company otherwise agrees in writing, this Award Agreement will not be effective
as a Restricted Stock Award Agreement if you do not sign and return a copy to
[                    ] by [                    ].

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Restricted Stock Award Agreement to
be signed, as of this          date of                                 ,
                .

 

LUMBER LIQUIDATORS, INC. By:  

 

Name:  

 

Its:  

 

 

Agreed and Accepted:

 

[Name of Grant Recipient]

 

[Date]

 

4